Exhibit 10.3

AMENDMENT NO. 1 TO

SENIOR SECURED NOTE AGREEMENT

THIS AMENDMENT NO. 1 TO SENIOR SECURED NOTE AGREEMENT (this “Amendment”), dated
as of January 15, 2014, is entered into by and among ORBCOMM INC., a Delaware
corporation (the “Company”), and AIG Asset Management (U.S.), LLC on behalf of
certain of the holders of the Notes (the “Note Holders”) issued under the Senior
Secured Note Agreement (defined below). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Senior Secured Note
Agreement referenced below.

WITNESSETH

WHEREAS, the Company and the Note Holders party hereto are parties to that
certain Senior Secured Note Agreement, dated as of January 4, 2013 (as amended,
modified and supplemented, the “Senior Secured Note Agreement”);

WHEREAS, the Company has requested that the Required Holders agree to amend
Section 6D(ix) of the Senior Secured Note Agreement; and

WHEREAS, the Note Holders party hereto have agreed to amend the Senior Secured
Note Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, and the Note Holders party hereto hereby agree as
follows:

Section 1. Amendment. Section 6D(ix) of the Senior Secured Note Agreement is
hereby amended to read in its entirety as follows:

“(ix) Permitted Acquisitions; provided that, prior to the completion of the
launch of the seventeen (17) Satellites being constructed by Sierra Nevada
Corporation as of the date hereof and fourteen (14) or more of such Satellites
becoming fully operational, the cash consideration and the principal amount of
all Indebtedness (including any Purchase-Money or Acquired Indebtedness
otherwise permitted by paragraph 6A but excluding any Indebtedness identified on
the Pro Forma) used to fund all such Permitted Acquisitions, net of the sum of
the portion of any Permitted Acquired Assets consisting of cash or cash
equivalents, shall not exceed (i) $35,000,000 in the aggregate plus (ii) the net
proceeds of any equity contribution to or equity issuance by the Company and its
Subsidiaries after the date of this Agreement;;”

Section 2. Condition of Effectiveness. This Amendment shall not become effective
until each of the following conditions is satisfied:

(a) AIG Asset Management (U.S.), LLC on behalf of the Required Holders shall
have received all fees and other amounts due and payable, if any, in connection
with this Amendment.

(b) AIG Asset Management (U.S.), LLC on behalf of the Required Holders receives
counterparts of this Amendment executed by the Company and AIG Asset Management
(U.S.), LLC on behalf of the Required Holders.



--------------------------------------------------------------------------------

(c) No Default shall have occurred and be continuing, after giving effect to the
terms of this Amendment.

Section 3. Effect on Senior Secured Note Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Senior Secured Note Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Senior Secured Note Agreement, as amended hereby.

(b) Except as expressly modified by the Waiver dated June 28, 2013 and hereby,
the Senior Secured Note Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect, and the Company hereby expressly (i) acknowledges the
terms of this Amendment, (ii) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Senior Note Document to which
it is a party and (iii) agrees that each Senior Note Document to which it is a
party remains in full force and effect, except as expressly modified hereby.

(c) The execution, delivery and effectiveness of this Amendment shall neither
operate as a waiver of any right, power or remedy of the Note Holders, nor
constitute a waiver of any provision of the Senior Secured Note Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith. Except as expressly amended hereby, all covenants,
obligations and agreements of the Company contained in the Senior Secured Note
Agreement and the other Senior Note Documents shall remain in full force and
effect in accordance with their terms. Without limitation of the foregoing, the
foregoing amendment is hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose and shall not be deemed to
(i) be a consent or agreement to, or waiver or modification of, or amendment to,
any other term or condition of the Senior Secured Note Agreement, any other
Senior Note Document or any of the documents referred to therein, (ii) except as
expressly set forth herein, prejudice any right or rights which any Note Holder
may now have or may have in the future under or in connection with the Senior
Secured Note Agreement, any other Senior Note Document or any of the documents
referred to therein, or (iii) constitute any course of dealing or other basis
for altering any obligation of the Company or any right, privilege or remedy of
the Note Holders under the Senior Secured Note Agreement, the other Senior Note
Documents, or any other contract or instrument. Granting the amendment set forth
herein does not and should not be construed to be an assurance or promise that
waivers will be granted in the future, whether for the matters herein stated or
on other unrelated matters.

Section 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a signed counterpart by facsimile or other electronic
transmission shall have the same effect as delivery of the original thereof.

[The remainder of this page is intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ORBCOMM INC. By  

 

  Name:   Christian G. Le Brun   Title:  

Executive Vice President and

General Counsel

SIGNATURE PAGE

AMENDMENT



--------------------------------------------------------------------------------

AMERICAN GENERAL LIFE INSURANCE COMPANY, as Lender and a Required Holder THE
UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK, as Lender and a
Required Holder THE VARIABLE ANNUITY LIFE INSURANCE COMPANY, as Lender and a
Required Holder AMERICAN HOME ASSURANCE COMPANY, as Lender and a Required Holder
By: AIG Asset Management (U.S.), LLC, as Investment Advisor By:  

 

  Name:   Title:

SIGNATURE PAGE

AMENDMENT